DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oliver et al. (US 2018/0013052 A1), hereinafter as Oliver.


    PNG
    media_image1.png
    945
    1588
    media_image1.png
    Greyscale


4.	Regarding Claim 20, Oliver discloses a method (see Fig. 12 and “Labeled Fig. 12” above) comprising:
	providing a first chip (labeled element “First Chip”, element 244, see [0226] “qubit chip 244”) comprising a qubit (see [0226] “qubit chip 244 comprises a substrate 245 having a plurality of qubit circuits 230”);
providing a second chip (labeled element “Second Chip”, element 240, see [0226] “TSV substrate 240 … various circuits 230, 238 as well as between circuits and signal paths provided on or as part of TSV 240”) comprising a substrate (element 241, see [0228] “intermediate substrate 241”), a single layer of superconductor material (labeled element “Single Layer of Superconductor Material”, comprising at least element 243 above element 241, see [0229] “A second superconducting trace 243 is disposed over a top surface of substrate 241”) forming a first circuit element on a first side of the substrate (a first conductive trace circuit element on a first top side of the substrate), and a second circuit element (element 236, see [0229] “traces 236”) on a second side of the substrate opposite to the first side (a second conductive trace element on a second bottom side of the substrate opposite to the first side), the second circuit element being electrically coupled to a portion of the single layer of superconductor material (see Fig. 12 and [0229] “A superconducting via 247 is provided in substrate 241 and is electrically coupled between traces 236, 243”); and
joining the first chip to the second chip such that the layer of superconductor material of the second chip faces the first chip (see Fig. 12 first chip and second chip are joined through labeled element “Bump Bond” between elements 242 and 243, such that the labeled element “Single Layer of Superconductor Material” faces the labeled element “First Chip”;
note, the Figure mislabels the bump bond as element “245” which is the same labeling as the substrate and is referred throughout the written description as the substrate – it is clear, however, that the bump bond is the same as element 234 which is a superconducting interconnect and see [0228] “superconducting interconnect 234” and see [0129] “The term “superconducting interconnect” or “partially superconducting interconnect” as used herein refers to structures including at least one superconducting bump and at least one UBM to create electrical and or mechanical connection between two superconducting circuits.”).

5.	Regarding Claim 21, Oliver discloses the method of claim 20, wherein joining the first chip to the second chip comprises forming a bump bond between the first chip and the second chip (see Fig. 12 first chip and second chip are joined through labeled element “Bump Bond” between elements 242 and 243, such that the labeled element “Single Layer of Superconductor Material” faces the labeled element “First Chip”;
note, the Figure mislabels the bump bond as element “245” which is the same labeling as the substrate and is referred throughout the written description as the substrate – it is clear, however, that the bump bond is the same as element 234 which is a superconducting interconnect and see [0228] “superconducting interconnect 234” and see [0129] “The term “superconducting interconnect” or “partially superconducting interconnect” as used herein refers to structures including at least one superconducting bump and at least one UBM to create electrical and or mechanical connection between two superconducting circuits.”).

6.	Regarding Claim 22, Oliver discloses the method of claim 21, wherein the bump bond is configured to couple data between the qubit and the first circuit element (see [0231] “A second superconducting or near superconducting interconnect element 245 is disposed over signal path 243 and is electrically coupled to qubit IC 244 through a signal path 242. Thus, with this structure, one or more qubit circuits 230 may be electrically and physically coupled to MCM 229 (which may be an SMCM) through intermediate TSV substrate 240 (aka interposer 240) with one or more superconducting or nearly superconducting interconnects (with only one superconducting or nearly superconducting interconnect 247 being shown in FIG. 12 to promote clarity in the drawings and written description).”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818